Earl Warren: -- continue.
Samuel D. Slade: Mr. Chief Justice, may it please the Court. It has been suggested -- looking at the relationship between the title that was taken by the United States and the right reserved in other circumstances to have a paramount lien of security for progress payments, it's been suggested that the right to the paramount lien is somehow merged and lost, where the right to take title under Section 11 (d) has been exercised. Now, I think it's basic equity law that while normally, equity will merge the junior and senior estates, it will not permit that merger where there's an intervening threat as there clearly is here. In that case, the estates will remain separate in the joint holder of both for the protection of the joint holder of both. So that even if somehow, less than good title was taken under Section 11, the United States would still in the circumstances of this case, be possessed of a perfectly good, outstanding paramount lien, paramount, that is to the right to liens asserted by these petitioners. In other words, if we looked only to that aspect of the case, the paramount lien aspect, we would now have the Ansonia case, as the Court will recall involved three ships. The Benyuard, as to which title was taken, that one is not really involved here. The Mohawk and the Galveston, as to which the Government asserted liens in a state court proceeding in Virginia as against other lienholders. This Court held and properly, that the liens in that case asserted by the Government were purely the creatures of contract. An opinion had actually been rendered by the Attorney General prior to the time that case arose, that he was afraid that the liens in navies were using -- were in recognition of in deference to state-created and enforceable liens. And this Court held that in that state receivership proceeding, that the Government's liens to secure payments on those two vessels were junior to the Virginia-created and enforceable liens. However, directly after that decision, Congress passed the Act of 1911 which is set forth in our brief at page 2. So that thereafter, the lien enforced to secure progress payments where that was used instead of pro tanto passage of title, would be paramount to any state-created and enforceable liens.
Charles E. Whittaker: And Section 11 (d) (Inaudible) to that statute.
Samuel D. Slade: 11 (d)?
Charles E. Whittaker: Yes. (Inaudible)6 is it not?
Samuel D. Slade: That's the title passing.
Charles E. Whittaker: Yes.
Samuel D. Slade: Well, I'm -- I'm talking now of the -- of the paramount lien provision on page 36 of the record.
Earl Warren: Well --
Hugo L. Black: Mr. Slade -- excuse me --
Earl Warren: Oh, pardon me, you go ahead.
Hugo L. Black: I -- I'm still not absolutely clear on what your contention is. I'm sure it's my fault. But I'd like to give you an illustration to see if I can make it clear, my question here. Suppose the Government had paid $100,000 to Rice, the value of what had been constructed up to that time was worth $150,000 and this -- these Maine people would supply the labor and material had a $50,000-claim. Is it your contention that when you -- when you have that title transferred, their lien is lost so far as the ship is concerned? I'm not talking about the bank here. I'm talking about the ship.
Samuel D. Slade: Oh, I -- I would have to say yes. That's a hard case and it's not this case, but I would say yes.
Hugo L. Black: But we don't know yet how much -- how near this case is to it because there's been no evidence, has there?
Samuel D. Slade: Well, there's no evidence at all, except that we and the contractor signed an accord that we had paid 80% -- an estimated 80% completion of the contract. Among other things, we've paid for the materials, I presume, that were involved in this case.It went into what we took.
Hugo L. Black: Now, if that were to happen, let me ask you this. Let's suppose that that case did occur. The Government had the ship transferred to itself --
Samuel D. Slade: Yes.
Hugo L. Black: -- I assume that you would say that these lienholders could not sue the Government.
Samuel D. Slade: That's right.
Hugo L. Black: So that, so far as they are concerned, at that time, their lien would be destroyed, wouldn't it?
Samuel D. Slade: No, it would become unenforceable.
Hugo L. Black: Unenforced, whether it will become valueless.
Samuel D. Slade: No value.
Hugo L. Black: It has become valueless like a -- like a land that the waters run over and --
Samuel D. Slade: With this -- with this property -- with other properties, no. Real estate, for example, no, and that might be passed on to a subsequent purchaser and the lien would be fully enforceable again. That's the Alabama case.
Hugo L. Black: The lien would be fully enforceable.
Samuel D. Slade: Against a subsequent purchaser from the Government.
Hugo L. Black: Yes, but you're not going to sell the ship.
Samuel D. Slade: I say, with this property, no. We wouldn't be selling these boats --
Hugo L. Black: So, what you're --
Samuel D. Slade: -- unless --
Hugo L. Black: -- so, what you're saying is, and maybe you're right, I don't -- I'm -- at last, now, I am -- I understand a little better. What you're saying is that no lien can be obtained under any state law which deprives the Government, which has a contract with a private corporation to build a ship, that no state lien can --
Samuel D. Slade: That's --
Hugo L. Black: -- be put on there --
Samuel D. Slade: Yes.
Hugo L. Black: -- and can be saved from the Government if it wants to take over.
Samuel D. Slade: Yes. And --
Hugo L. Black: Whether -- whether it takes it over -- whether its lien is worth as much as the other lien or not.
Samuel D. Slade: And that's -- and we -- we link that to another connection -- contention which distinguishes the Thibodo case which petitioners find comforting. Here, there's an outstanding right against Rice. Of course, Rice is here a bankrupt, that's true.
Hugo L. Black: Well, he is bankrupted.
Samuel D. Slade: But the next Rice may --
Hugo L. Black: (Voice Overlap) --
Samuel D. Slade: The next Rice may -- the next Rice may not be a bankrupt.
Hugo L. Black: But in this case, we have --
Samuel D. Slade: Yes.
Hugo L. Black: -- to assume that it's no good.
Samuel D. Slade: But it does -- it does give you a picture of the nature of the lien that we're talking about. What kind of property, if any, this is. In the Thibodo case, and this will point out the difference as we see it. You have one of these western improvement district schemes. Bonds are sold. Under California law, those bonds become a present, recorded, perfect right. As it were, the bond holders become partial owners of the property. Their bonds are to be paid interest and principal out of assessments. The only right is to call in the City Treasurer to foreclose or to do that, themselves. Now, the United States comes along, and in an eminent domain proceeding, takes that property. It only gives notice by publication. It does not serve these people whose rights are recorded. And it contends that the real issue in the Thibodo case was one of notice. The Court of Appeals holds that, where that situation exists, there's no other right in these bond holders, except a right to be treated as partial owners of this land.
Hugo L. Black: But here you have -- I don't quite get it yet. Why do you claim that the Government -- why is it right or correct as authorized by any statute?
Samuel D. Slade: We --
Hugo L. Black: The Government that's -- destroy a lien which is a valid lien, I understand you to say.
Samuel D. Slade: No, I -- I never -- I said they had only a right to get a lien. It's not an enforceable lien in this case.
Hugo L. Black: So, it's not enforceable, you say, because it's on property that the Government has hired somebody to construct but which it has not yet taken over.
Samuel D. Slade: No. I said it was not enforceable because at no time prior to the passage of title had they ever take the steps under Maine law to have an attachment issued. Or --
Hugo L. Black: But then, you are saying that they've lost their lien under Maine law?
Samuel D. Slade: But it's narrowly, yes.
Hugo L. Black: I can understand that.
Samuel D. Slade: Why? Because under Maine law, the statute says you will have a lien which shall be enforced by an attachment made up to such and such a point of time. That attachment must be returned 14 days before the return term which it sued in a sum suit against Rice as to be heard.
Charles E. Whittaker: That wasn't done.
Samuel D. Slade: That was not done. Everybody interested was to have notice. Then there'd be a case in a sum to the judgment, one way or the other, and then --
Charles E. Whittaker: (Inaudible)
Samuel D. Slade: No.
Charles E. Whittaker: So, then what is involved in (Inaudible) under the law of Maine?
Samuel D. Slade: Anyone could have taken that property at that time, (Inaudible) and Joe Smith, it doesn't make any difference. Once those boats go beyond the reach of Maine process, people in the position of these petitioners can't take the further steps under the Maine law. This is not anything peculiar to the United States and it doesn't give rise to a suit under the Fifth Amendment.
Charles E. Whittaker: Doesn't that (Inaudible)
Samuel D. Slade: Yes, sir.
Charles E. Whittaker: Now, is the -- this clause isn't (Inaudible)
Samuel D. Slade: Yes.
Charles E. Whittaker: -- in which the titles (Inaudible) to adopt. Do you hold that the (Inaudible) were, under the judicial law, inferior to the lien covered?
Samuel D. Slade: Most were.
Charles E. Whittaker: Yes.
Samuel D. Slade: Yes.
Charles E. Whittaker: Now, then after Congress asked (Inaudible) filed in the suit.
Samuel D. Slade: The Act of 1911.
Charles E. Whittaker: Which gives the Government (Inaudible) but doesn't that still mean that the state liens are valid, but junior?
Samuel D. Slade: No. Only -- only in the circumstance where the proceeding arises for the measurement of relative lien rights. For example, had these boats hardly been completed at all, had it not been worthwhile to take and move them to the North, like in Philadelphia, the Government might very well, under this contract, have decided to let this thing go into a state court, have this proceeding and come in and assert its liens as against the other liens only to the extent of the payments then made. It may not have wanted the vessels and, as I've pointed out, I think, in many kinds of contracts, they would not have wanted to use replacement contractors and complete the work. In that case, they would come into the state proceeding and use the paramount lien, an entirely or alternate form of protection, entirely separate from the decision here to pass the title because, here, they needed the boats completed.
Felix Frankfurter: Mr. Slade, may I ask you this question. If Armstrong had followed, what I understand you to be, Maine law to perfect this lien am I using the correct language?
Samuel D. Slade: Yes, I'll -- protect -- preserve -- this case (Inaudible)
Felix Frankfurter: You make it something that has to be respected under all points --
Samuel D. Slade: To enforce is what the statute --
Felix Frankfurter: To enforce?
Samuel D. Slade: Yes.
Felix Frankfurter: If -- if Armstrong had taken the -- the steps necessary under Maine law to enforce his lien, could he have taken those steps without bringing the United States in?
Samuel D. Slade: I looked over the --
Felix Frankfurter: And if he had not brought them in, under Maine law, and if it weren't United States but anybody else, what would be the consequence?
Samuel D. Slade: Well, the sheriff, under the Maine law, is supposed to go down and put that in the way of attachments in actual paper. This is not a notice in law. He's supposed to let everybody know that's interested. Actually, many of the cases have involved purchases of ships, supplies and other -- other supplies and so forth. The sheriff is supposed to let everyone know. He would have had to let the United States know.
Felix Frankfurter: And do you -- what would -- what would the United States be doing about it?
Samuel D. Slade: In that circumstance, I think it would -- in that case, I suppose, they would have gone in and exercised the paramount lien.
Felix Frankfurter: If they had not -- if they had not done anything but -- but acquiesced to what the sheriff -- the physical act of the sheriff, you would have a different situation, wouldn't you?
Samuel D. Slade: I can't conceive of what happened.
Felix Frankfurter: What?
Samuel D. Slade: Perhaps -- I'm sorry.
Felix Frankfurter: Things have happened that are unconceivable in this world. Is that true?
Samuel D. Slade: Yes, I think so.
Felix Frankfurter: So that -- so that when you replied to Justice Black a little while ago, he abandoned or what was the word? He (Inaudible) he abandoned his lien. Didn't you -- he had a lien and lost it. Isn't that what you said?
Samuel D. Slade: Oh, I -- I think so, yes.
Felix Frankfurter: But is that an accurate way of putting it? If you have to enforce it that in order to make it viable and effective --
Samuel D. Slade: You never had it.
Felix Frankfurter: You haven't lost it. You hadn't even had it.
Samuel D. Slade: Well, I think that the status of a man under this Act, before he's done any of these things, is a little more than that of a general credit --
Felix Frankfurter: All right, but as I merely wondered whether you're saying he lost it --
Samuel D. Slade: No, Your --
Felix Frankfurter: -- the correct statement.
Samuel D. Slade: Thank you.
Earl Warren: Well, Mr. Slade, is -- is that answer of yours consistent with the -- the theory of the Court of Claims that -- that this a public works and that, therefore, no lien can attach?
Samuel D. Slade: I -- I think -- I think that Judge Jones, while he may have been a little inartistic, is trying to say a very practical and real thing. Mr. Justice Frankfurter suggested before and I might, all the way, I have been trying to say it. When you have a contract entered into like the standard form supply contract, known to all, to all -- suppliers are pretty canny men. These contracts are used in thousands of situations. I think Judge Jones is merely trying to say, given the -- the history crusted relationship between materialmen supplies with government contracts in the Government, they know that whatever happens between the Government and its contractor, under these standard provisions offering various options for various situations is a -- is a paramount thing. And I think Jones is trying to say that, for example, had contract title passed on completion and had it been developed that Rice had never paid any of its supplies and materialmen. He kept them at arm's length. He got extensions of credit. He gets a full $175,000 for the boats and the United States takes them. Certainly, in those circumstances, the materialmen supplies couldn't say to the Government, “you have to pay twice. You've paid for everything that's gone in these boats. This is a contract price. Now, you have to pay us again because Rice didn't pay us.” And, that's about what this case is I believe. We're being asked really to pay, first, $141,000 to Rice which is the agreed and estimated percentage of completion. Actually, it's optimistic. We had to pay a lot more than that to get the boats finished and now, we're being asked to pay these or any other people who dealt with Rice, subsequent to the time we executed the contract and whom Rice didn't pay.
Earl Warren: Do you think --
Samuel D. Slade: Who's ever paid or not?
Earl Warren: Do you think that the situation had been as Justice Black outlined a situation that the Court of Claims, under its theory in this case, would have decided differently?
Samuel D. Slade: You mean that if -- if the Government had actually converted $50,000 --
Earl Warren: No, I mean --
Samuel D. Slade: -- taken $150,000.
Earl Warren: -- if the Government had put $100,000 --
Samuel D. Slade: In.
Earl Warren: -- into it and that there had been $150,000 put in it by the work and materials, that -- that there would be a lien?
Samuel D. Slade: Well --
Earl Warren: I understood you to say that in -- in response to --
Samuel D. Slade: I think, actually, that situation is covered by the contract in this case. We have, on page 4211, this provision which authorizes the Government to take title under 11 (d) isn't just an act of force. You go in and you get these instruments, executed pursuant to these provision. As agreed on schedules, the contractor has the right to object if he thinks the Government is paying for more than is taken. If he does object, he has a right to take a -- an appeal on the ground this is a question of fact within the meaning of the disputes clause of the contract. None of those things were done in this case.
Earl Warren: Well, these --
Samuel D. Slade: The contractor has -- well --
Earl Warren: These are not the contractor. These are --
Samuel D. Slade: Well, the contractor --
Earl Warren: -- these are --
Samuel D. Slade: -- in short, agreed that there was no excess value being taken here. It's -- it's an inconceivable case to me that that would happen. It certainly hasn't happened here.
Felix Frankfurter: Tell me, is --
Samuel D. Slade: I'm sorry?
Felix Frankfurter: Mr. Slade, as a matter of practice, you -- you nicely characterize this as history crusted.Do materialmen, in the situation of the plaintiff or the petitioner here, ever give notice to the government department affected?
Samuel D. Slade: Oh, I -- I am sure they do.
Felix Frankfurter: And what happens then? Is there an acknowledgement or was it merely giving notice -- would, in this case, from your point of view, not made a -- made a difference?
Samuel D. Slade: No.
Felix Frankfurter: Now, what is the -- what is the practice of the involved government agency if you say that they -- you're sure they do, what purpose of this or what's -- what (Voice Overlap) --
Samuel D. Slade: Well --
Felix Frankfurter: -- did the Government take towards this?
Samuel D. Slade: On page 37 of this record, there is this discharge of lien provision. And if it comes to the Government's attention during the course of the supply contract or the contractor's pocketing the money, progress payments, and not keeping up with the work, this could give rise to a variety of things. It might, in itself, be a cause of termination in an unreliable contractor. It might give rise to concern.
Felix Frankfurter: There's a frequent provision that he must -- must discharge him and pay labor and materialmen (Voice Overlap) --
Samuel D. Slade: And if he doesn't --
Felix Frankfurter: If he doesn't--
Samuel D. Slade: -- the Government may --
Felix Frankfurter: -- it caused a breach. That's a breach.
Samuel D. Slade: Or the Government may pay them and charge it to him and recoup out of progress payments or other payments that are due and owing. That's the one of the prime purposes of the discharge --
Felix Frankfurter: The Brass case --
Samuel D. Slade: -- of lien question.
Felix Frankfurter: -- found to be clear in -- on the actual terms of the contract, didn't it?
Samuel D. Slade: The which?
Felix Frankfurter: Brass.
Samuel D. Slade: The Ansonia Trade case?
Felix Frankfurter: The Ansonia Brass case.
Samuel D. Slade: Yes, and the fact that, under the prior Attorney General opinion, that particular lien provision had been viewed as perhaps in deference to state recognized, state-created and enforceable lien. That was changed by the Act of 1911.
Hugo L. Black: May I ask you one other question that (Inaudible) answering? I'm -- I'm still now a little disturbed again by what you said. Does the Government have a lot of private contracts with people that build ships, airplanes, and various other government equipment?
Samuel D. Slade: Private contracts.
Hugo L. Black: What did you say?
Samuel D. Slade: Oh, I -- I see. You mean, as distinguished from navy yard, and so forth?
Hugo L. Black: Yes.
Samuel D. Slade: Oh, yes.
Hugo L. Black: Is that a very large part of the government business?
Samuel D. Slade: Well, you have to make a distinction as to sign. Now, this is a small boat contract.
Hugo L. Black: I understood this one was --
Samuel D. Slade: This is a supply contract.
Hugo L. Black: -- but I'm talking about the general line of business. Does the Government make or have a lot of contract on the cost plus or -- or let them out on such bids and things like the aircraft companies or contractors or persons who build things for the Government, construct things for the Government? I'm not talking about building now.
Samuel D. Slade: I see you've --
Hugo L. Black: Like ships.
Samuel D. Slade: Yes, I -- I think so.
Hugo L. Black: And planes.
Samuel D. Slade: I think so.
Hugo L. Black: And various things.
Samuel D. Slade: Yes.
Hugo L. Black: If I understand your argument, and it may be right. Does anyone, any laborer who works for them anywhere in the United States or any man who supplies material to the contractor can get no lien under state law or any other law that's enforceable?
Samuel D. Slade: Against the Government?
Hugo L. Black: Well, against the thing that -- that is to be built in the future.
Samuel D. Slade: Yes.
Hugo L. Black: There's no way to get it. It just destroys them entirely.
Samuel D. Slade: Well, as I understand it. I'm no expert on the practice but as I understand the logic of contracts, there are always one of two things done. I think no payment bond is required because I think the shipyards, aircraft companies have to put up a fund to the Government's satisfaction to protect these people. I think that in most routine cases, there is a payment bond. That's the purpose of the Miller Act. In the Miller Act, the (Voice Overlap) --
Hugo L. Black: But it wasn't -- why was it not utilized here?
Samuel D. Slade: In 1941, the provisions of the Miller Act, the secretaries of -- of the defense departments were authorized to waive the provisions of the Miller Act in -- to enable the smaller people to get into government procurement. Sureties, inability to get a surety bond, the fact that surety would intervene and pick up the money when it came, prevent refinancing. These things were keeping the smaller people out of this kind of procurement that we have here. And it was felt that waiving the bond might give them the ability to get into government procurement work and begin to build up. And the Act was passed April 1941. But as I suggest, and for legislative history makes it plain that there was no intention of Congress, no circumstances to substitute the answerability of the United States for the traditional Miller Act situation.
Hugo L. Black: But there was a distinct purpose in the passage of that Act, wasn't there?
Samuel D. Slade: To which --
Hugo L. Black: -- to enable people who worked for these companies, laborers and people who supplied the material to get protection from the Miller Act for a bond.
Samuel D. Slade: Well, no. The Miller Act bond is for that purpose and whether its --
Hugo L. Black: That's what it's for, isn't it?
Samuel D. Slade: And where you have the -- the waiver provision, the Miller Act bond is gone.
Hugo L. Black: And if the Miller Act is -- if the department waives the Miller Act --
Samuel D. Slade: Yes.
Hugo L. Black: Then, the fellow -- the man who does the work or supplies the material has no -- can get no enforceable lien --
Samuel D. Slade: No, he is -- his work--
Hugo L. Black: For the work.
Samuel D. Slade: His work, his materials are then at his risk.
Hugo L. Black: He has to take the risk?
Samuel D. Slade: That's right.
Earl Warren: And they thought that would be a help to the little man?
Samuel D. Slade: It certainly was. It enabled them to get into procurement, to use incoming payments for refinancing. It took the-- sometimes, the surety wouldn't let them get a new contract while they completed the one in which his bond was outstanding. There are all sorts of things that were inhibiting the smaller man and their supplies in labors from getting into the mainstream of government procurement. The sureties are a very conservative people and were inhibiting this expansion.
Earl Warren: Thank you. Mr. Thorman.
Burton R. Thorman: In my previous argument, I think I may have overlooked mentioning that, at page 35 of the record, which is the progress, payments, and liens clause, it is provided that the Government will only pay 97% of the total contract price based upon the progress of completion as certified by a naval inspector. The point I want to make is that the Government retained 3% of the money which the contractor had earned based upon a percentage of completion. And, this bond, of course, would have been available for the payment of the liens of these people, although, admittedly, in this case, that 3% was not enough to pay the $23,000 which are here an issue.
Hugo L. Black: I'm still -- I'm a little at a loss now in your claim. What you contend. I'd like to ask you this question.
Burton R. Thorman: Yes, Mr. Justice Black.
Hugo L. Black: What -- if you -- if you could sue the Government for compensation, what in your judgment, is the measure of your damage?
Burton R. Thorman: The measure is --
Hugo L. Black: Do you -- do you claim that you could -- that the Government would lose any part of its lien? Are you claiming that you could collect $41,000 even though the Government had paid out, had already paid into that fund, enough to absorb the full value?
Burton R. Thorman: The -- if I may, the amount is $23,000.
Hugo L. Black: Well, what -- I don't care about the exact amount.
Burton R. Thorman: No, --
Hugo L. Black: Do claim you can destroy any part of the Government's lien by this lawsuit?
Burton R. Thorman: No, we're not -- we're not attacking the -- the Government's lien. We say that the Government, by virtue of its sovereign capacity, has destroyed our liens.
Hugo L. Black: I understand that.
Burton R. Thorman: And --
Hugo L. Black: But suppose the Government has taken this over, as it had a right to do under its contract, we'll assume. And it had paid $141,000 or whatever it is, and that's -- it had a lien for that exact amount. Do you claim that because they have destroyed the lien of yours but you say is worth $23,000 that you can nevertheless collect $23,000 from them?
Burton R. Thorman: No, it is our position that the Government didn't exercise its lien. They took the title and they were obligated at that point --
Hugo L. Black: I'm not interested in the amount of damages you claim you can get in this lawsuit in connection with the Government's lien.
Burton R. Thorman: Well, we -- we think that it is our loss and not whatever the Government may have gained. I mean, at least I think it's clear what has happened.
Hugo L. Black: Not what it's gained but what it might lose.
Burton R. Thorman: Well, I think that --
Hugo L. Black: Are you claiming that by this --
Burton R. Thorman: -- our area of the gain is --
Hugo L. Black: -- are you claiming that by this form of lawsuit, although you had a junior lien to the Government, by reason of the fact that the Government had this -- transferred to itself, you can recover the full value of your junior lien? Is that your contention?
Burton R. Thorman: That is -- that is correct under just compensation because we have a right --
Hugo L. Black: How can it be just compensation if it wasn't just, if you were not entitled to it?
Burton R. Thorman: Well, we had a right to have the property subjected to the liens which were enforced against the property. Admittedly, the Government has a lien and we have a lien.
Hugo L. Black: You're not attacking its lien. Are you attacking its superiority to yours?
Burton R. Thorman: No. We -- we concede that --
Hugo L. Black: But you do claim that by the reason of the Government taking it over, if you could yet to sue the Government for just compensation, that you can put yours first and get every dime of yours even though if the Government loses?
Burton R. Thorman: No, because the Government -- the Government did nothing to enforce its lien. If the Government had taken its part -- taken its lien --
Hugo L. Black: But it still hasn't done it. The -- the justice of the claim is still there, isn't it? It's between you two, assuming that you're right in your claim that you ought to get what you actually lost.
Burton R. Thorman: Well, we -- the contractor put $198,000 into the contract and this was submitted to the Government despite some obscurity on the issue. This was -- this figure was submitted to the Government and appears at page 58 of the record. It was part of the submission to the -- part of the submission to the Government in connection with the progress payment, the last progress payment that was requested from the Government. Now, I think that the record makes it clear that they did -- they did pay that much amount of money. That Rice spent $198,000. This was 40 or -- $57,000 more than the Government had paid and the reason this came about --
Hugo L. Black: Well, now, you --
Burton R. Thorman: -- was --
Hugo L. Black: -- now, you -- I can understand that you're claiming that if the Government didn't have a lien for 100 or was getting more than it should get for its lien, that you're entitled to recover. I can understand that. But I understood you to tell me a while ago, maybe I was wrong, that even if the Government lien is superior to yours and they've taken it over and the Government's lien is for every cent of the value of that property that nevertheless, by the reason of the fact that they've taken it over, you can sue them for just compensation and get the full value of your subordinate lien.
Burton R. Thorman: I -- I think we could because the Government has -- has taken and chosen this method. It must be remembered, the Government had two options. They could foreclose on this lien. They had -- they had the choice of -- of what they're going to do, or they could take their title, acquired title subject to this Section 11 (d) of the contract. They chose 11 (d). Now, why they chose it? We don't know. We can only speculate.
Hugo L. Black: Well, are you claiming that since they chose the wrong method of procedure, you can take something that had no value at all in the beginning because they had a lien for more than its worth and you can take that nothing and make it recover from the Government the full value of your -- the full non-value of your lien?
Burton R. Thorman: Well, I think we had a right to go through a foreclosure proceeding which would then have subjected this whole subject of value to the light of day. Now, I'm aware of the fact that the Government, I don't know whether counsel has mentioned in his argument, claims to have spent considerably more money to complete the contract. But this all arose much later and we're based -- we're stuck with the Government's alleged cost because Rice was in bankruptcy and never contested this amount. But I think that we had a right to have this subjected to the light of day to the foreclosure proceedings.
Hugo L. Black: Why couldn't you get it subjected to the light of day if you are right in saying your lien has been destroyed and the property is -- the Government has taken it? Wouldn't it be exposed to the light of day if the Court of Claims should try out that issue and see whether or not you did have any lien that was worth anything and was taken?
Burton R. Thorman: Yes, I -- I would agree.
Earl Warren: Thank you.